UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5080


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEITH DEON BROWN, a/k/a Khayr Abdurrauf Basim Ibnbrown,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:08-cr-00248-WDQ-1)


Submitted:    October 2, 2009                 Decided:   October 30, 2009


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Russell   Anthony  Neverdon,   Sr.,   Baltimore, Maryland, for
Appellant.   Solette Allison Magnelli, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keith Deon Brown pled guilty pursuant to a written

plea agreement to distribution of five grams or more of cocaine

base, in violation of 21 U.S.C. § 841 (2006).        He was sentenced

to 168 months’ imprisonment.      Brown timely appeals.        We dismiss

in part and affirm in part.

           The Government has moved to dismiss this appeal based

on the provisions of the appellate waiver contained in Brown’s

plea   agreement.    The   plea   agreement   contains   the    following

waiver of Brown’s right to appeal:

       The Defendant and this Office [of the U.S. Attorney]
       knowingly and expressly waive all rights conferred by
       18 U.S.C. § 3742 to appeal whatever sentence is
       imposed, including any fine, term of supervised
       release, or order of restitution and any issues that
       relate to the establishment of the advisory guidelines
       range as follows: the Defendant waives any right to
       appeal from any sentence within or below the advisory
       guidelines range resulting from Criminal History
       Category VI and an adjusted base offense level of 34,
       and this Office waives any right to appeal from any
       sentence within or above the advisory guidelines range
       resulting from Criminal History Category VI and an
       adjusted base offense level of 34.

Brown, through counsel, opposes dismissal.        He argues that the

Government did not adhere to its end of the plea agreement and

he did not receive effective assistance of counsel.

           We first conclude that Brown has validly waived his

right to appeal his sentence and its calculation.          A defendant

may, in a valid plea agreement, waive his appellate rights under


                                   2
18 U.S.C. § 3742 (2006).               United States v. Wiggins, 905 F.2d 51,

53 (4th Cir. 1990).              We review the validity of an appellate

waiver de novo and will enforce the waiver if it is valid and

the     issue    appealed      is      within      the      scope    thereof.           United

States v. Blick, 408 F.3d 162, 171 (4th Cir. 2005).                               An appeal

waiver is valid if the defendant knowingly and intelligently

agreed to the waiver.                 Id. at 169.        “An appeal waiver is not

knowingly or voluntarily made if the district court fails to

specifically          question       the     defendant       concerning        the      waiver

provision . . . during the [Fed. R. Crim. P.] 11 colloquy and

the   record      indicates       that       the   defendant        did    not    otherwise

understand       the    full     significance          of    the     waiver.”           United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (internal

quotation marks omitted).                  Ultimately, however, the issue is

“evaluated by reference to the totality of the circumstances.”

United States v. General, 278 F.3d 389, 400 (4th Cir. 2002).

            Our       review     of    the    record     persuades        us     that    Brown

knowingly       and    voluntarily         waived      his    right       to   appeal      his

sentence. The waiver’s language is clear and unambiguous, and

Brown    responded       in    the     affirmative       when       the   district       court

explicitly inquired at the guilty plea colloquy whether Brown

understood that the plea agreement foreclosed a later appeal of

his sentence unless the court imposed either an illegal sentence

or a sentence predicated on an offense level above 34.                                     The

                                               3
district court did neither.             Accordingly, we conclude the waiver

is    valid   and   enforceable        and    that       Brown’s       challenge       to   his

sentence falls within the scope of the waiver.                           The waiver thus

precludes review of Brown’s sentence.                     Accordingly, we grant the

Government’s motion to dismiss Brown’s appeal to the extent it

challenges his sentence.

              Brown’s remaining claims are not within the scope of

the appellate waiver provision of his plea agreement.                              First, as

to Brown’s argument that the Government failed to adhere to its

obligations under the plea agreement, we simply discern no such

noncompliance.

              Further,    we    decline       on    direct       appeal       to   entertain

Brown’s assertions that his trial attorney afforded ineffective

representation.          Brown       claims       that    his    counsel        erroneously

assured him he would receive only the mandatory minimum ten-year

sentence, misled him into pleading guilty because counsel failed

to investigate the charges and was unprepared for trial, and did

not     sufficiently      review        the        plea     agreement           with        him,

particularly the appellate waiver provisions and the negotiated

base offense level.            Brown also argues that such ineffective

assistance     undercuts       the    validity       of    his        plea.        Unless    an

attorney’s ineffectiveness is conclusively apparent on the face

of the record, however, ineffective assistance claims are not

generally     addressed    on    direct       appeal.           See    United      States    v.

                                              4
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); United States v.

Richardson,       195    F.3d    192,    198   (4th    Cir.    1999)     (providing

standard    and    noting       that    ineffective    assistance       of    counsel

claims generally should be raised by motion under 28 U.S.C.A. §

2255 (West Supp. 2009)).               Because we find the record in this

case   falls   short       of   this    exacting     standard,   we     decline    to

address    Brown’s       ineffective     assistance     of    counsel    claims   on

direct appeal.

            Accordingly,         we    grant   the    Government’s      motion     to

dismiss, in part, and dismiss Brown’s challenge to his sentence.

We affirm the remainder of the district court’s judgment.                         We

dispense    with        oral    argument   because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                           5